Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/468,121 filed on 10 June 2019. The response filed 5 July 2022 that presents arguments is hereby acknowledged. Claims 1-15 are presented for examination.

Response to Arguments
Independent Claims 1, 14, and 15
On pages 2-4 of the response filed 5 July 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 4 January 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 2-4, Applicant argues that the Gage/Drake system fails to teach or suggest “in dependence on the position within the service function chain determined in respect of the new virtualised service function type, allocating to the new virtualised service function type at least one internal address selected from an ordered set of internal addresses assigned to the service function chain, the at least one internal address allocated to the new virtualised service function type being an address selected from one or more addresses in the ordered set that is not currently allocated to a service function in the service function chain.” Applicant argues that Gage shrinks the subnet allocated to one of its existing service functions to accommodate the insertion of then new service function. Further, Applicant argues that “the subnet that is allocated to the newly inserted service function in Gage was, at the time of inserting the service function, already allocated to one of the other service functions.” 	Examiner respectfully agrees and finds this argument persuasive. Gage of the Gage/Drake system is directed to splitting one subnet into smaller subnets. Further, Drake of the Gage/Drake system fails to address “the at least one internal address allocated to the new virtualised service function type being an address selected from one or more addresses in the ordered set that is not currently allocated to a service function in the service function chain.” Therefore, Examiner finds this argument persuasive. 

Dependent Claims 2-13
On pages 2-4 of the response filed 5 July 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 4 January 2022 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "in dependence on the position within the service function chain determined in respect of the new virtualised service function type, allocating to the new virtualised service function type at least one internal address selected from an ordered set of internal addresses assigned to the service function chain, the at least one internal address allocated to the new virtualised service function type being an address selected from one or more addresses in the ordered set that is not currently allocated to a service function in the service function chain and being an address to be usable by a switching processor as either a destination address or a source address, or both, when forwarding data between one or more other service functions in the service function chain and the new virtualised service function type," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2019/0222521 A1 to Flinck et al discloses provisioning a new Service Function with or without a proxy or a Service Function Chain. However, Flinck fails to disclose "in dependence on the position within the service function chain determined in respect of the new virtualised service function type, allocating to the new virtualised service function type at least one internal address selected from an ordered set of internal addresses assigned to the service function chain, the at least one internal address allocated to the new virtualised service function type being an address selected from one or more addresses in the ordered set that is not currently allocated to a service function in the service function chain and being an address to be usable by a switching processor as either a destination address or a source address, or both, when forwarding data between one or more other service functions in the service function chain and the new virtualised service function type." US PGPUB 2016/0344803 A1 to Batz et al, in a similar field of endeavor, discloses facilitating the assignment of service functions for service chains by adding a new service function path to underutilized groups. However, Batz fails to teach or disclose "in dependence on the position within the service function chain determined in respect of the new virtualised service function type, allocating to the new virtualised service function type at least one internal address selected from an ordered set of internal addresses assigned to the service function chain, the at least one internal address allocated to the new virtualised service function type being an address selected from one or more addresses in the ordered set that is not currently allocated to a service function in the service function chain and being an address to be usable by a switching processor as either a destination address or a source address, or both, when forwarding data between one or more other service functions in the service function chain and the new virtualised service function type."

The Flinck/Batz system fails to disclose "in dependence on the position within the service function chain determined in respect of the new virtualised service function type, allocating to the new virtualised service function type at least one internal address selected from an ordered set of internal addresses assigned to the service function chain, the at least one internal address allocated to the new virtualised service function type being an address selected from one or more addresses in the ordered set that is not currently allocated to a service function in the service function chain and being an address to be usable by a switching processor as either a destination address or a source address, or both, when forwarding data between one or more other service functions in the service function chain and the new virtualised service function type."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 14, and 15 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459